22 So.3d 819 (2009)
Willie Jacari WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-814.
District Court of Appeal of Florida, Fifth District.
November 24, 2009.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Pierre v. State, 990 So.2d 565 (Fla. 3d DCA 2008).
GRIFFIN, SAWAYA and EVANDER, JJ., concur.